Citation Nr: 0320861	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  99-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a left knee sprain.

2.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a fracture of the right femur.  

3.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


This decision addresses the increased rating claim for the 
veteran's service-connected left knee disability.  The claim 
of entitlement to an initial rating in excess of 30 percent 
for residuals of a fracture of the right femur and the claim 
of entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only, will be addressed in the remand that follows the 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Current residuals of the veteran's in-service left knee 
sprain include arthritis resulting in extension of the left 
leg limited to 30 degrees with increased pain and limitation 
of motion on use and during flare-ups; residuals of the 
injury also include severe instability of the left knee.  


CONCLUSION OF LAW

As limited by the amputation rule, the criteria for a 
combined 60 percent evaluation, but no more, for the 
veteran's service connected residuals of a left knee sprain, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103, 5103A; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA is applicable to all claims filed on or after November 
9, 2000, the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).  VA has 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Board finds 
that, in this veteran's case, the requirements of the VCAA 
and implementing regulations have been met.  

In the rating decisions, statement of the case and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish a higher 
disability rating for his service-connected left knee 
disability.  In an April 2001 letter, the RO notified the 
veteran about the passage of the VCAA and explained that VA 
would attempt to obtain records he identified, but that it 
was still his responsibility to make sure VA received the 
records.  In addition, in its April 2002 supplemental 
statement of the case, the RO set forth in detail the 
regulations implementing the VCAA, which further served to 
notify the veteran of what evidence VA would obtain and what 
evidence he needed to obtain to substantiate his increased 
rating claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

As to VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, the veteran's service 
medical records are in the file, and relevant post-service 
treatment records covering the appeal period have been 
obtained.  In addition, the RO arranged for VA examinations 
in 1999, 2000 and 2001 in connection with this appeal.  The 
Board notes that in its April 2001 letter, the RO told the 
veteran that it was requesting his treatment records for the 
VA Medical Center (VAMC) in Salem, Virginia, from January 
2000 forward.  There is no indication in the record that the 
request was actually made or that the records were otherwise 
obtained.  The Board is, however, proceeding with the 
increased rating claim for the left knee because it has found 
that the evidence of record, which as noted includes reports 
of VA compensation and pension examinations conducted in 2000 
and 2001, provides a clear basis for granting the left knee 
increased rating claim.  The RO has otherwise obtained all 
records or other evidence that might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional records or other evidence that has not been 
obtained.  

In view of the foregoing, the Board finds that notice and 
duty to assist requirements have been met, and the Board may 
therefore proceed to address the merits of the veteran's 
claim.  

Rating Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Separate 
diagnostic codes identify the various disabilities.  In 
addition, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

While the history of a disability must be considered (Id.; 38 
C.F.R. § 4.1), where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Background

Service medical records show that the veteran suffered a left 
knee sprain while playing football in service in Germany in 
1952.  He was hospitalized for nearly a month, and the final 
diagnosis was left knee sprain with partial tear of the 
medial collateral ligament.  At a VA examination in July 
1953, the diagnosis was residuals of traumatic injury to the 
left knee with tear of medial cartilage and internal 
derangement of the knee manifested by frequent episodes of 
locking, occasional swelling in the knee and chronic pain on 
prolonged standing or walking.  The physician noted mild 
edema of the left calf in the ankle region measuring 
approximately 3/4 inch larger than the corresponding area on 
the right lower leg.  He said this was probably due to disuse 
and hypostasis because of the resting position in which the 
veteran held the left leg for long periods of time.  In a 
rating decision dated in July 1953, the RO granted service 
connection for residuals of a sprain of the left knee and 
assigned a 20 percent rating.  

At a VA examination in June 1958, the veteran complained of 
having a mild amount of pain in his left knee most of the 
time and said he had weakness and drawing in his left knee in 
the evening after working all day.  He reported having lost 
15 days from work in the past year due to having trouble with 
his knee.  On examination there was a mild tenderness on the 
medial side around the left knee joint.  The diagnosis was 
residuals of sprain of the left knee by history.  Thereafter, 
in a July 1958 rating decision, the RO reduced the rating for 
the veteran's left knee from 20 percent to zero percent from 
September 1958.  The veteran did not appeal, nor did he file 
an increased rating claim until November 1998.  

In a March 1999 rating decision, the RO confirmed and 
continued a previously assigned noncompensable rating for the 
veteran's service-connected residuals of a left knee sprain.  
The veteran disagreed with that decision and also claimed 
service connection for fracture of the right femur, which he 
claimed was due to a fall caused by instability of his left 
knee.  Thereafter, in an April 2000 rating decision, the RO 
increased the left knee rating to 30 percent and granted 
secondary service connection for right displaced fracture of 
the distal femur with intramedullary rod and degenerative 
joint disease, which it evaluated as 30 percent disabling.  
The veteran continued his appeal concerning the rating for 
the left knee and disagreed with the initial 30 percent 
rating for residuals of the right femur fracture.  In a 
rating decision dated in April 2002, the RO increased the 
rating for the veteran's left knee disability to 40 percent 
effective from the date of his increased rating claim in 
November 1998.  

Review of the record shows that the veteran was hospitalized 
in July 1998 after a fracture of his right femur due to a 
fall resulting from instability of his left knee.  
Approximately a week after surgery involving right femur 
retrograde nailing, he was transferred for rehabilitation to 
Friendship Health Care Center where he remained until 
November 1998.  He underwent strength training, but by 
November 1998 was only able to maintain standing for at most 
30 seconds once a day.  In a physical therapy progress note 
prepared in late October 1998, it was noted that the veteran 
experienced pain in his knees, left greater than right, with 
attempted standing.  The veteran reported that his left knee 
felt like it would buckle at any time.  In a November 1998 
progress note, a physical therapist noted marked crepitus in 
the left knee with quadriceps exercises.  A few minutes after 
being elevated on a tilt table, the veteran complained of 
knee pain, left greater than right, with more pain the longer 
he was on the tilt-table.  The physical therapist noted the 
veteran was unable to fully extend his knees due to 
contractures.  The veteran left Friendship Health Care Center 
in November 1998.  

When he saw his private physician, James T. Chandler, M.D., 
at the Roanoke Orthopaedic Center in December 1998, the 
veteran complained that his left knee bothered him more than 
his right side.  On examination, there was gross thickening 
of the knee with crepitus.  Range of motion was from 10 to 
105 degrees.  X-rays of the left knee revealed end-stage 
tri-compartmental arthritis.  

VA medical records show that in December 1998 the veteran was 
seen with complaints of left knee pain, immobility and 
difficulty bearing weight on his left knee, which gave away 
frequently.  He had been receiving private physical therapy 
but was referred to VA for further care and was admitted for 
hospitalization in late December 1998, which continued until 
mid-June 1999.  The diagnosis at admission was status post 
fracture of the distal femur on the right, left knee 
instability and deconditioning.  Physical therapy records 
show that by the end of January 1999 the veteran had 
undergone strengthening exercises and could stand with the 
assistance of 2 people.  With braces on both knees, he 
ambulated 10 feet with a rolling platform walker.  This 
required the assistance of 2 people to help him stand and one 
to push a wheelchair behind him.  In an orthopedic note in 
early February 1999, the physician commented there was marked 
bone on bone degenerative joint disease with flexion 
contracture of the left knee with range of motion from 15 to 
90 degrees.  

A VA compensation and pension examination was conducted in 
February 1999 while the veteran was hospitalized.  At that 
time the veteran gave a history of his left knee injury in 
1952 in service and said his knee had not bothered him much 
after service.  He said that in the time since he retired in 
1985, his left knee had become worse.  He said that his left 
knee had given way and caused him to fall 7 or 8 times in the 
past year and that because of his left knee giving way in 
July 1998 he fell and fractured his right femur.  When 
examined in February 1999, the veteran said he was not able 
to walk and, to the extent he could walk, every step hurt.  
At that time he was allowed 50 percent weight bearing on the 
right because of the fracture.  The veteran reported he had 
instability, locking, fatigability and lack of endurance with 
respect to both knees and that any use of his knees or change 
in the weather to cold or wet weather made his knees hurt 
worse.  During the examination, the veteran was unable to get 
up on crutches.  He stood briefly but was on the verge of 
falling.  On examination of the left knee, there was severe 
deformity, severe swelling and severe crepitus.  The veteran 
could extend the left knee to 12 degrees of flexion actively, 
to 10 degrees of flexion passively and to 19 degrees of 
flexion after fatiguing.  He flexed the left knee from 12 to 
104 degrees actively, from 10 to 106 degrees passively and 
from 19 to 100 degrees after fatiguing, all with pain.  The 
physician commented that pain started at the time of the 
initial function being tested began, continued throughout the 
function being tested and stopped when testing stopped.  
X-rays of the left knee showed significant degenerative 
changes with loss of the mediolateral compartments, 
hyertrophic changes about these compartments and an enlarged 
subchondral cyst involving the tibial plateau and the lateral 
femoral condyle.  In addition, there were large 
patellofemoral spurs.  The physician stated that it was his 
opinion that it was more likely than not that the current 
left knee condition was directly related to the left knee 
sprain that occurred in 1952.  

VA physical therapy notes show that by mid-March 1999, the 
veteran could walk 25 feet with a rolling platform walker and 
the assistance of two people.  He had continued difficulty 
moving from a sitting to standing position, which required 
the assistance of two people.  In April 1999, a VA physician 
and physical therapists met with the veteran and his wife, 
and it was discussed that the physical therapists believed 
that the veteran's goal of walking with crutches was not 
attainable.  In late April 1999, the veteran complained that 
his left knee gave out.  At that time, the veteran could 
ambulate 23 feet with a platform walker and the assistance of 
2 people.  By late May he could walk 60 feet with a rolling 
platform walker with someone pushing his wheelchair behind 
him.  He required the assistance of 2 people for standing and 
safety.  In mid-June 1999, when he was discharged from the VA 
hospital, the veteran could rise from sitting to standing 
with the assistance of two people, walk 66 feet with a 
rolling platform walker with the assistance of two people and 
continued to be able to don and doff his left knee gait-lock 
brace and right long leg brace with the assistance of one 
person.  

Within days after his discharge from the VA hospital in mid-
June 1999, the veteran saw his private physician, Max E. 
Bertholf, M.D.  The veteran complained that his left knee was 
weak and unstable.  He reported that he took daily physical 
therapy at the VA hospital.  On that day he was able to walk 
about 45 feet when his knee began to buckle.  He said that 
the day before he could walk 75 feet.  

In a letter dated in October 1999, Dr. Bertholf reported that 
he had talked with the veteran's VA physical therapist who 
pointed out that during his long recovery period following 
fracture of the right femur, the veteran's ambulation was 
most hampered by pain in the left knee.  In his letter, Dr. 
Bertholf noted that for many years the veteran had had major 
trouble with his feet and had had decubitus ulcers and wore 
special-built shoes, augmented with a crutch, up to July 
1998.  He said the veteran had fallen numerous time because 
most of his weight needed to be managed with his left leg, 
and it was giving out on him, with an accumulation of 10 
falls in 1997 and 6 falls in 1998 including the fall in July 
1998 that resulted in the right femur fracture.  Dr. Bertholf 
said that as of October 1999, the left knee, which was 
braced, continued to be the major factor limiting the 
veteran's ambulation, which consisted of only 100 to 120 feet 
of walking using partial weight bearing while using a 
platform walker.  Dr. Bertholf said that with the above-cited 
limitations in walking, he would assign about 80 percent 
disability due to the left leg instability, which he said was 
evidently first documented when the veteran was in service.  

At a VA examination in March 2000, the veteran complained of 
sharp pain in both knees as well as weakness, stiffness and 
swelling.  He also reported instability or giving way, 
locking, fatigability and lack of endurance.  As to flare-
ups, he said that any use of his legs or knees or weather 
changes to cold or wet weather made his knees hurt worse.  If 
he tried to walk even when wearing a brace on his left knee, 
the knee tended to give way.  Although confined to a 
wheelchair, he occasionally tried to get up and walk short 
distances using a walker within his house.  On examination, 
there was severe deformity, severe swelling and severe 
crepitus of the left knee.  There was tenderness in the left 
knee anteriorly, posteriorly, medially and laterally.  The 
left knee also had severe laxity.  There was extension of the 
left knee to 20 degrees of flexion actively, to 18 degrees of 
flexion passively and to 17 degrees of flexion after 
fatiguing.  The left knee flexed from 20 to 104 degrees 
actively, from 18 to 106 degrees passively and from 17 to 100 
degrees after fatiguing, all with pain.  The pain started at 
the time initial flexion began to be tested, continued 
throughout the testing procedure and stopped when testing 
stopped.  X-rays of the left knee showed no interval changes 
since February 1999 and again demonstrated moderate to marked 
osteoarthritis.  The physician stated that the veteran's left 
knee problems were severe and that the brace he used would 
not necessarily prevent his left knee from giving way.  In a 
November 2000 letter, the Chief, Rehabilitation Service at 
the VA Medical Center in Salem, Virginia, verified that the 
veteran was unable to walk at that time because of multiple 
medical problems.  

At a VA examination in April 2001, the veteran again 
complained of sharp and throbbing bilateral knee pain.  He 
said the pain was a 10 at night on a scale of 1 to 10 where 
10 was the worst or most and 1 was the best or least pain.  
He estimated that the pain in his knees was a 7 during the 
daytime.  He also reported weakness, stiffness and swelling.  
He said that both knees gave way now.  He said he had no 
locking of either knee but reported fatigability and lack of 
endurance of both knees.   He said that cold and rainy 
weather made his knees hurt worse.  He said that when he 
tried to walk the pain increased even though he wore braces 
on both knees.  He reported that he was in a wheelchair all 
the time.  On examination, the veteran was confined to a 
wheelchair and could not walk.  The left knee was deformed, 
swollen and had crepitus.  It was tender medially, laterally, 
anteriorly and posteriorly.  There was laxity of the left 
knee.  He could extend the left knee to 28 degrees of flexion 
actively, to 30 degrees of flexion passively and to 34 
degrees of flexion after fatiguing, all with pain.  He flexed 
the left knee from 28 to 113 degrees actively, 30 to 115 
degrees passively and from 34 to 110 degrees after fatiguing, 
all with pain.  The pain started at the time the initial 
function started to be tested, continued through the testing 
procedure and stopped when testing stopped.  

Analysis

The RO has characterized the veteran's service-connected left 
knee disability as degenerative joint disease of the left 
knee and has assigned a 40 percent rating based on limitation 
of motion of the left leg.  The veteran contends that his 
service-connected left knee disability warrants a higher 
rating.  

Based on review of the evidence outlined above, the Board 
finds that the veteran's service-connected left knee 
disability is manifested by arthritis resulting in extension 
of the left leg limited to 30 degrees with increased pain and 
limitation of motion on use and during flare-ups; and also by 
severe instability of the left knee.  The left knee 
disability is currently evaluated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (traumatic 
arthritis) and 5261 (limitation of leg extension), and is 
represented by a hyphenated diagnostic code, 5010-5261 on the 
April 2002 rating decision.  This is consistent with 
38 C.F.R. § 4.27, which provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  

As to evaluating the arthritic component of the veteran's 
disability, under the Rating Schedule, Diagnostic Code 5010 
applies to arthritis due to trauma that is substantiated by 
X-ray findings and states that it is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The criteria for 
evaluating limitation of motion of the knee are found in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
addresses limitation of flexion.  Under this code a 
noncompensable evaluation is assigned when flexion is limited 
to 60 degrees.  With flexion limited to 45 degrees, a 10 
percent evaluation is assigned.  A 20 percent disability 
evaluation is warranted when flexion is limited to 30 
degrees, and with flexion limited to 15 degrees, a 30 percent 
rating is assigned.  Diagnostic Code 5261 contemplates 
limitation of extension.  Under this code a noncompensable 
evaluation is assigned with extension limited to 5 degrees.  
With extension limited to 10 degrees, a 10 percent disability 
evaluation is assigned.  Where extension is limited to 15 
degrees, a 20 percent disability rating is warranted, and 
with extension limited to 20 degrees a 30 percent rating is 
assigned.  Extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees is 
required for a 50 percent rating.  Pursuant to the provisions 
of 38 C.F.R. § 4.71, Plate II, normal range of motion of the 
knee is considered to be from 0 degrees extension to 140 
degrees flexion.  

Although the record clearly establishes there are X-ray 
findings of degenerative arthritis, which is a residual of 
the veteran's in-service left knee injury, the evidence 
outlined above shows that at no time during the appeal period 
has there been a measurement of the veteran's flexion of the 
left leg sufficiently limited to warrant a compensable rating 
under Diagnostic Code 5260, in that at no time was flexion 
limited to 45 degrees or less.  The examinations have shown 
the veteran's left leg flexion generally improved over the 
appeal period, being limited to 105 degrees in December 1998, 
limited to 90 degrees and 106 degrees on different days in 
February 1999, limited to 106 degrees in March 2000 and 
limited to 115 degrees in April 2001.  Even at its most 
severe, when measured at 90 degrees in February 1999, the 
limitation of flexion of the veteran's left leg has not been 
sufficient to warrant even a compensable rating under 
Diagnostic Code 5260.    

The degree of limitation of extension of the veteran's left 
leg associated with his degenerative arthritis produces a 
dramatically different result.  During the course of the 
appeal, examination findings showed progressive decline in 
the veteran's ability to extend his left leg, with the limits 
of extension ranging from 10 to 15 degrees in late 1998 and 
early 1999, from 18 to 20 degrees in 2000 and from 28 to 30 
degrees in 2001.  Keeping in mind the Court's holding in 
Francisco, 7 Vet. App. at 58, to the effect that the present 
level of the veteran's disability is the primary concern in 
an increased rating claim, and with application of 38 C.F.R. 
§ 4.7, the Board finds that the limitation of extension of 
the veteran's left leg most closely approximates the 
criterion for a 40 percent rating under Diagnostic Code 5261, 
that is, leg extension limited to 30 degrees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), cited earlier, 
the Court held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  In 
DeLuca, the Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45 and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Board notes that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 should be 
considered in conjunction only with a diagnostic code 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Under the principles of DeLuca, the Board must consider the 
veteran's complaints of pain as well as weakness, atrophy, 
and other manifestations, which affect function.  Generally, 
the rating should address these manifestations as productive 
of additional loss of motion.  In the instant case, the 
physician who conducted the VA examinations specifically 
stated there was pain associated with all motion of the 
veteran's left knee and also noted severe deformity, severe 
swelling and severe crepitus in that knee.  Further, at each 
examination, there was measurable increase in limitation of 
both extension and flexion after fatiguing, again with pain, 
and the veteran reported he also experienced flare-ups with 
weather changes to cold or wet weather.  Finally, the 
clinical records as well as the examination reports 
illustrate clearly the significant impairment in the 
veteran's mobility associated with his service-connected left 
knee disability.  These findings demonstrate functional loss 
due to pain contemplated by 38 C.F.R. § 4.40, functional loss 
due to pain on movement of a joint contemplated by 38 C.F.R. 
§ 4.45 (which specifies that disturbance of locomotion and 
interference with sitting, standing and weight-bearing are 
related consideration) and also demonstrate painful motion 
with joint pathology addressed by 38 C.F.R. § 4.59.  The 
Board therefore concludes that with consideration of these 
factors and application of 38 C.F.R. § 4.40, § 4.45 and 
§ 4.59 the disability, in terms of limitation of motion, 
warrants the next higher rating, that is, 50 percent under 
Diagnostic Code 5261.  

The Board's inquiry into the evaluation for the veteran's 
left knee disability must also include consideration of 
functional impairment associated with instability of the left 
knee.  In this regard, the VA general counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be base upon 
additional disability.  See VAOPGCPREC 23-97; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.25 (2002); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate 
disabilities arising from a single disease entity are to be 
rated separately).  

In this case, on review of the RO's rating decisions the 
Board notes that the RO has treated laxity of the left knee 
as part of the service connected disability.  Further, both 
private and VA examiners have stated that the veteran's 
current left knee disability is the result of his in-service 
injury, and they have described laxity and instability as 
part of the disability.  Review of the record shows that the 
veteran reported that his left knee gave out and he fell 
several times in 1998 before his fall in July 1998.  Both 
private and VA examiners have opined that the July 1998 fall, 
which cased the right femur fracture, was caused by 
instability of the veteran's left knee.  Later records show 
that the veteran continued to complain that his left knee 
buckles even when wearing a brace, and a VA physician has 
stated that the veteran's left knee brace (provided by VA) 
would not necessarily prevent the veteran's left knee from 
giving way.  That VA physician, who conducted the VA 
examinations, has described the laxity of the left knee as 
severe.  In view of these findings of severe laxity, with 
instability present even with the use of a brace, the Board 
finds there is "other impairment" of the left knee 
manifested by severe laxity and instability, thereby 
warranting a separate 30 percent rating under Diagnostic Code 
5257.  

In summary, the Board has found that the veteran's left knee 
disability warrants a 50 percent rating under Diagnostic Code 
5261 and a separate 30 percent rating under Diagnostic Code 
5257.  Pursuant to 38 C.F.R. § 4.25, which governs the 
combination of multiple ratings, the overall rating for this 
disability is 70 percent.  This arises because under the 
Combined Ratings Table in 38 C.F.R. § 4.25, a 50 percent 
rating and a 30 percent rating produce a combined value of 65 
percent, and combined values ending in 5 are converted upward 
to the nearest number divisible by 10, which is 70 percent.  
The Board observes, however, that in this case, application 
of the provisions of the amputation rule found at 38 C.F.R. 
§ 4.68 prohibits the assignment of an evaluation higher than 
60 percent for the veteran's left knee disability.  This is 
because 38 C.F.R. § 4.68 provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed.  Amputation of a leg not improvable by 
prosthesis controlled by natural knee action warrants a 60 
percent rating as do leg amputation with a defective stump 
(thigh amputation recommended) and thigh amputation in the 
middle third or lower third.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5162-5164 (2002).  Amputation warranting an 
80 percent rating requires amputation of the thigh no lower 
than one-third of the distance from perineum to the knee 
joint measured from perineum.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5161 (2002).  As the veteran's service-
connected disability could not be considered to involve the 
upper third of the thigh and assuming that the hypothetical 
elective level of the amputation would be above the knee 
joint, a 60 percent combined rating is the maximum rating 
assignable for the veteran's service-connected left knee 
disability.  


ORDER

A combined 60 percent rating, as limited by the amputation 
rule, for residuals of a left knee sprain is granted, subject 
to the applicable regulatory provisions governing payment of 
monetary awards.  


REMAND

The remaining issues on appeal are entitlement to an initial 
rating in excess of 30 percent for residuals of a fracture of 
the right femur and entitlement to financial assistance in 
the purchase of an automobile and adaptive equipment, or for 
adaptive equipment only.  

As was noted in the decision, the fracture of the veteran's 
right femur took place in July 1998.  In its April 2000 
rating decision, the RO granted service connection for right 
displaced fracture of the distal femur with intramedullary 
rod and degenerative joint disease and assigned a 30 percent 
rating under Diagnostic Code 5255, based on marked knee or 
hip disability.  Review of the record reveals that X-rays of 
the right knee taken at Roanoke Memorial Hospital in June 
1998, which was prior to the right femur fracture, showed 
advanced degenerative arthritis in the right knee area and 
narrowing of the knee joint laterally.  In addition, private 
medical records show that the right knee was aspirated once 
in late June 1998 and twice in early July 1998, prior to the 
fracture, and that a total right knee replacement was planned 
for September 1998.  The evidence of record shows treatment 
and examination concerning the right femur fracture and its 
residuals, but there is no indication that any physician has 
been requested to identify those aspects of the veteran's 
current right knee disability that existed prior to the right 
femur fracture and those that are residuals of the fracture.  
This is relevant to the veteran's case because compensation 
is payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board will therefore remand the claim for a new examination 
and medical opinion.  

The Board also notes that the adjudication of the claim for 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only, requires 
consideration of whether the veteran has loss or permanent 
loss of use of one or both feet.  A medical opinion as to 
whether the veteran's service-connected disabilities result 
in such loss or losses would facilitate its decision on that 
claim.  

Further review of the record shows that although the RO has 
reported that it would request records from the VAMC in 
Salem, Virginia, dated from January 2000 forward, such 
records are not in the file.  Such records could be relevant 
to the veteran's claims and should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The claims file should be reviewed to ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
In particular, the veteran should be advised of the 
evidence needed to substantiate his claims as well 
as his and VA's obligation in obtaining that 
evidence.  Consistent with this, efforts should be 
made to obtain and associate with the claims file 
outpatient records, physical therapy records and/or 
any hospital summaries from the VAMC in Salem, 
Virginia, dated from January 2000 to the present.  

2.  Thereafter, the RO should arrange for an 
appropriate examination of the veteran to determine 
the nature and extent of residuals of his July 1998 
right femur fracture, including the nature and 
extent of any resulting hip or knee disability.  In 
this regard, to the extent possible, the examiner 
should separately identify any disability of the 
right knee that existed prior to the fracture of 
the femur and to identify right knee disability 
that was caused or aggravated by the right femur 
fracture.  If this is not possible, the examiner 
should so state.   

The examiner also should identify the extent of any 
functional loss of the right knee due to weakened 
movement, excess fatigability, incoordination or 
pain on use should.  The examiner should state 
whether any pain claimed by the veteran is 
supported by adequate pathology and is evidenced by 
his visible behavior.  Any additional impairment on 
use should be described in terms of the degree of 
additional range-of-motion loss, and specific 
findings should be made regarding range of motion 
of the knee, to include the extent to which that 
motion deviates from normal.  The level of pain on 
motion should also be described.  All opinions 
expressed should be supported by reference to 
pertinent evidence, and a complete rationale for 
any opinion expressed, with reference to supporting 
records, should be provided.  

The examiner should then provide an opinion, with 
complete rationale, as to whether it is at least as 
likely as not that the veteran's left knee 
disability and residuals of the right femur 
fracture, individually or together, interfere with 
function of one or both feet to the extent that 
remaining foot function in terms of balance and 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  The examiner 
should also provide an opinion, again with complete 
rationale, as to whether it is at least as likely 
as not that the veteran's left knee disability and 
residuals of the right femur fracture, individually 
or together, result in disability equivalent to 
extremely unfavorable ankylosis of a knee 
(ankylosis in flexion at an angle of 45 degrees or 
more).  The claims folder must be provided to the 
examiner for review in connection with the 
examination and that it was available should be 
noted in the examination report.  

3.  After the development requested above has been 
completed to the extent possible, and any 
additional development as may be subsequently 
suggested has been accomplished, the claims should 
be re-adjudicated.  If the benefits sought on 
appeal remain denied, the veteran should be issued 
a supplemental statement of the case that addresses 
all evidence added to the record and provides the 
veteran notice of the laws and regulations 
pertinent to his claims.  The veteran and his 
representative should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



